[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.  {¶ 1} This appeal is considered on the accelerated calendar under App. R. 11.1(E) and Loc. R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct. R.Rep.Op. 3(A).
  {¶ 2} Plaintiff-appellant, Information Leasing Corporation ("ILC"), appeals the judgment of the Hamilton County Court of Common Pleas dismissing a breach-of-contract action against defendant-appellee, Paul E. Loy, Jr., d.b.a. Stardust Lounge. This court recently addressed the issues raised in this appeal in Information Leasing Corp. v. Baxter, 1st Dist. No. C-020029, 2002-Ohio-3930, which is factually indistinguishable. On the authority of Baxter, we sustain ILC's two assignments of error, reverse the trial court's judgment, and remand the cause for further proceedings.
  {¶ 3} Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App. R. 27. Costs shall be taxed under App. R. 24.
Hildebrandt, P.J., Gorman and Painter , JJ.